Citation Nr: 1146839	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from May 1965 to May 1968.

This matter comes before the Board of Veterans'  Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. The Veteran served in the Republic of the Vietnam during the Vietnam era, and is presumed to have been exposed to herbicides. 

2. The Veteran's type II diabetes mellitus is related to herbicide exposure in service. 


CONCLUSION OF LAW

Diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 1110 , 1116 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2011). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In an October 2002 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim for service connection for diabetes mellitus.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The RO provided the Veteran with a fully compliant VCAA notice in February 2007 which fulfilled the Dingess requirements.  Although this notice was provided after the rating decision on appeal, the defect in timing was cured by subsequent readjudication of the claim in the August 2011 Supplemental Statement of the Case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has been afforded VA examinations.

The Board finds that all necessary development and notification has been accomplished.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94   (1993).









II.  Analysis of Claim

The Veteran seeks service connection for diabetes mellitus secondary to exposure to Agent Orange in the Republic of Vietnam. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

If a veteran was exposed to an herbicide agent during active naval service, certain diseases, such as type II diabetes, shall be service-connected, if the disorder became compensably disabling at any time after service, 38 C.F.R. § 3.307(a)(6); and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are satisfied.  38 C.F.R. § 3.309(e) . 

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on February 28, 1961 in the case of a veteran who served in the Republic of Vietnam during that period, or beginning on August 5, 1964, and ending on May 7, 1975 in all other cases), the veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on February 28, 1961 and ending May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)(service in the Republic of Vietnam means that the Veteran actually set foot within the land borders of Vietnam). 

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit  held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102  (2011).

The Veteran had active duty service from June 1968 to January 1971.  The DD Form 214 confirms the Veteran's service in Vietnam during the Vietnam era.  Thus, his in-service exposure to herbicides is presumed.

The Board notes that the service medical records do not show, and the Veteran does not contend, that diabetes mellitus had its onset in service.

The Veteran had a VA examination in April 2001.  The Veteran reported that he developed diabetes sometime in the early 1990's.  The Veteran reported that he was diagnosed with pancreatitis in 1969.  The Veteran reported that he had several attacks of pancreatitis between 1969 and 1984, at which time he underwent an operation for pancreatic pseudocyst.  The Veteran reported that he continued to have problems with pancreatitis and in 1995 underwent an operation in which 95 percent of his pancreas was removed, the gallbladder removed, the spleen and a portion of the stomach.  It was noted that the Veteran had a history of alcohol use.  The Veteran reported that he quit drinking alcohol in 1994.  The diabetes was first recognized shortly after the problem with the pancreas.  The examiner's assessment was, "type 2 diabetes mellitus, which may be secondary to longstanding pancreatitis with a large amount of the pancreas resected."

The Veteran had a VA examination in October 2002.  The examiner noted that the claims file was not available for review.  The examiner opined that, due to a lack of previous medical records and unreliable patient history, there was not sufficient evidence to support an opinion.  The examiner stated that, in rendering an opinion, he would be resorting to speculation regarding whether the Veteran's diabetes is related to the history of pancreatitis and pancreatic surgery.  

In January 2005, a VA endocronologist reviewed the claims file and provided a medical opinion.  The physician reviewed the Veteran's medical records.  It was noted that the Veteran first developed acute pancreatitis in 1969 and had multiple episodes of acute pancreatitis between 1969 and 1974 which resulted in a diagnosis of chronic pancreatitis.  The examiner noted that the Veteran was diagnosed with Type II diabetes mellitus in 1992 and started on an oral hypoglycemic agent.  In February 1993, he underwent a 95 percent pancreatectomy and has required insulin therapy thereafter.  The examiner opined that the etiology of his pancreatitis is likely a combination of alcohol induced and familial.  The examiner noted that the Veteran's family history indicated that his father had recurrent pancreatitis and also had adult onset diabetes.  

The examiner noted that there are no records that allow determination of the presence or absence of diabetes prior to the first episode of pancreatitis in 1969.  The examiner stated that the first suggestion of diabetes was in July 1983 when the blood sugar was 137 mg/dl.  The examiner stated that, if this were a fasting specimen, a diagnosis of diabetes mellitus would have been established.  If it was not fasting, a diagnosis of glucose intolerance would have been established.  The examiner noted that the Veteran's sugars were not elevated in 1984, 1985, and 1987.  The diagnosis of Type II diabetes mellitus was made in 1992 prior to the pancreatectomy in 1993.  It was noted that, following the pancreatectomy, he required insulin and would be diagnosed as Type I diabetes mellitus.  

The examiner opined that there is no evidence that the Veteran had diabetes mellitus prior to the time he developed pancreatitis in 1969.  He most likely did not have diabetes in 1984-1987.  The definitive diagnosis of diabetes mellitus was made in 1992 after multiple episodes of pancreatitis.  The examiner concluded that there is less than a 50 percent probability that the Veteran had diabetes mellitus prior to his history of pancreatitis.  

The Veteran submitted an opinion from a VA physician, dated in September 2007.  The physician opined that diabetes is at least as likely as not related to Agent Orange.  

In January 2011, the Board again remanded this matter in order to obtain a VA medical opinion.  The examining physician was requested to provide an opinion as to the causal role, if any, played by exposure to herbicides in Vietnam, the Veteran's service, diabetes mellitus type II and pancreatic disease process.  

In April 2011, a VA physician reviewed the claims file and provided a medical opinion.  The examining physician noted that the Veteran had multiple episodes of pancreatitis from the 1970's to 1993, including drainage of two pseudocysts in 1984 and 1985.  The physician stated that chronic pancreatitis has been demonstrated since the early 1960's to be associated with the development of diabetes.  It was noted that the etiology of pancreatitis was said to be excessive alcohol intake, at least originally.  There was also a positive family history of pancreatitis.  It was noted that the diagnosis of diabetes was made in the summer of 1992.  The Veteran had carried that diagnosis ever since and had been treated for it.  

The examiner opined that, with regard to the causal role, if any, played by exposure to herbicides, the Veteran's behavior accounted for at least a major portion of chronic pancreatitis.  It was noted that this condition has clearly been shown to be associated with the development of type II diabetes.  The Veteran had a long history of chronic pancreatitis prior to his diagnosis in 1992, thought to be related to excessive alcohol intake.  It was further noted that even small amounts of alcohol will exacerbate chronic pancreatitis.  The examiner concluded that it was more likely than not that the Veteran's diabetes was caused by chronic pancreatitis related to drinking and exacerbated by the resultant pancreatectomy.  The examiner further stated that one can only speculate with regard to the effect of herbicide exposure on these pathologic processes.  The examiner opined that the Veteran has good reason to develop diabetes without exposure to herbicide.  The examiner stated that it is not possible to say that herbicide altered the course without speculating.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140  (1993).

A medical opinion expressed in the term of "may" also implies that it "may not" and it is too speculative to establish a medical nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  

The Veteran is presumed to have been exposed to herbicides during service.  The Veteran currently has type II diabetes mellitus as documented throughout the record.  As noted above, herbicide regulations provide a presumption that diabetes mellitus is caused by Agent Orange exposure.  However, this presumption is rebuttable.  See 38 C.F.R. §§ 3.307(d)  and 3.309(e).  The VA medical opinion dated in 2007 linked diabetes mellitus to his in-service Agent Orange exposure.   
 The Board assigns little probative weight to the 2001 VA examination, as the examiner's opinion that diabetes mellitus "may be" secondary to longstanding pancreatitis is too speculative.  The April 2002 VA opinion lacks probative value, as the examiner was unable to provide an opinion without speculation.  The 2005 Compensation and Pension medical opinion concluded that there is less than a 50 percent probability that the Veteran had diabetes mellitus prior to his history of pancreatitis, but the opinion did not address the causal relationship between herbicide exposure and diabetes mellitus.  Finally, the 2011 medical opinion concluded that diabetes was more likely than not caused by pancreatitis; however, the examiner opined that it was not possible to say whether herbicide exposure affected these processes.  The Board concludes that the evidence is at least in equipoise with regard to whether diabetes mellitus was caused by Agent Orange exposure in Vietnam.  In light of the positive nexus opinion dated in 2007 and resolving any doubt in the Veteran's favor, the Board finds that the presumption for diabetes mellitus related to herbicide exposure has not been rebutted.  Therefore, service connection for type II diabetes mellitus is warranted. 


ORDER

Service connection for diabetes mellitus is granted. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


